Name: Council Decision 2014/125/CFSP of 10Ã March 2014 amending Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic
 Type: Decision
 Subject Matter: international affairs;  international security;  Africa;  international trade
 Date Published: 2014-03-11

 11.3.2014 EN Official Journal of the European Union L 70/22 COUNCIL DECISION 2014/125/CFSP of 10 March 2014 amending Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 23 December 2013, the Council adopted Council Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic (CAR) (1). (2) On 28 January 2014, the United Nations Security Council adopted Resolution 2134 (2014). (3) United Nations Security Council Resolution (UNSCR) 2134 (2014) requires that measures be taken for the application of travel restrictions, and for funds and assets of persons or entities to be designated by the Committee established pursuant to paragraph 57 of UNSCR 2127 (2013) to be frozen, in accordance with the criteria set out in UNSCR 2134 (2014). (4) UNSCR 2134 (2014) also reconfirms and extends the arms embargo established by UNSCR 2127 (2013). UNSCR 2134 (2014) furthermore determines that the arms embargo shall not apply to supplies intended solely for the support of or use by the European Union operation in the CAR (EUFOR RCA). (5) In addition, it is necessary to amend the scope of the derogation concerning the sale, supply, transfer or export of arms and related materiel intended solely for the support of or use by the Mission for the Consolidation of Peace in Central African Republic (MICOPAX), African-led International Support Mission to the Central African Republic (MISCA), United Nations Integrated Peacebuilding Office in the Central African Republic (BINUCA) and its guard unit, the African Union-Regional Task Force (AU-RTF), the French forces deployed in the CAR, and the EUFOR RCA to include the provision of technical and financial assistance. (6) Further Union action is needed in order to implement certain measures. (7) Decision 2013/798/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/798/CFSP is amended as follows: (1) in Article 2(1), point (a) is replaced by the following: (a) the sale, supply, transfer or export of arms and related materiel, and the provision of related technical assistance or financing and financial assistance, intended solely for the support of or use by the Mission for the Consolidation of Peace in Central African Republic (MICOPAX), African-led International Support Mission to the Central African Republic (MISCA), United Nations Integrated Peacebuilding Office in the Central African Republic (BINUCA) and its guard unit, the African Union-Regional Task Force (AU-RTF), the French forces deployed in the CAR, and the European Union operation in the CAR (EUFOR RCA).. (2) The following Articles are inserted: Article 2a 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons designated by the Committee established pursuant to paragraph 57 of UNSCR 2127 (2013) ( the Committee ) as persons engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or violate transitional agreements, or that threaten or impede the political transition process, including a transition towards free and fair democratic elections, or that fuel violence, including persons: (a) acting in violation of the arms embargo established in paragraph 54 of UNSCR 2127 (2013) and Article 1 of this Decision, or having directly or indirectly supplied, sold, or transferred to armed groups or criminal networks in the CAR, or having been the recipient of arms or any related materiel, or any technical advice, training, or assistance, including financing and financial assistance, related to violent activities of armed groups or criminal networks in the CAR; (b) involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; (c) recruiting or using children in armed conflict in the CAR, in violation of applicable international law; (d) providing support for armed groups or criminal networks through the illicit exploitation of natural resources, including diamonds and wildlife and wildlife products, in the CAR; (e) obstructing the delivery of humanitarian assistance to the CAR, or access to, or distribution of, humanitarian assistance in the CAR; (f) involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including BINUCA, MISCA, the European Union operation (EUFOR RCA) and the other forces who support them; (g) who are leaders of, have provided support to, or acted for or on behalf of or at the direction of, an entity designated by the Committee; as listed in the Annex to this Decision. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall not apply where entry or transit is necessary for the fulfilment of a judicial process. 4. Paragraph 1 shall not apply where the Committee determines, on a case-by-case basis, that: (a) travel is justified on the grounds of humanitarian need, including religious obligation; (b) an exemption would further the objectives of peace and national reconciliation in the CAR and regional stability. 5. In cases where, pursuant to paragraph 3 or 4, a Member State authorises the entry into, or transit through, its territory of a person listed in the Annex, the authorisation shall be limited to the purpose for which it was granted and to the person concerned thereby. Article 2b 1. All funds and economic resources owned or controlled directly or indirectly by the persons or entities designated by the Committee as engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or violate transitional agreements, or that threaten or impede the political transition process, including a transition towards free and fair democratic elections, or that fuel violence, including persons and entities: (a) acting in violation of the arms embargo established in paragraph 54 of UNSCR 2127 (2013) and Article 1 of this Decision, or having directly or indirectly supplied, sold, or transferred to armed groups or criminal networks in the CAR, or having been the recipient of arms or any related materiel, or any technical advice, training, or assistance, including financing and financial assistance, related to violent activities of armed groups or criminal networks in the CAR; (b) involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; (c) recruiting or using children in armed conflict in the CAR, in violation of applicable international law; (d) providing support for armed groups or criminal networks through the illicit exploitation of natural resources, including diamonds and wildlife and wildlife products, in the CAR; (e) obstructing the delivery of humanitarian assistance to the CAR, or access to, or distribution of, humanitarian assistance in the CAR; (f) involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including BINUCA, MISCA, the European Union operation (EUFOR RCA) and the other forces who support them; (g) who are leaders of, have provided support to, or acted for or on behalf of or at the direction of, an entity designated by the Committee; or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, shall be frozen. The persons and entities referred to in this paragraph are listed in the Annex to this Decision. 2. No funds, financial assets or economic resources shall be made available, directly or indirectly, to or for the benefit of any person or entity referred to in paragraph 1. 3. A Member State may allow for exemptions from the measures referred to in paragraphs 1 and 2 in respect of funds and economic resources which are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges for routine holding or maintenance of frozen funds, other financial assets and economic resources; after notification by the Member State concerned to the Committee of the intention to authorise, where appropriate, access to such funds and economic resources, and in the absence of a negative decision by the Committee within five working days of such notification. 4. A Member State may also allow for exemptions from the measures referred to in paragraphs 1 and 2 in respect of funds and economic resources which are: (a) necessary for extraordinary expenses, after notification by the Member State concerned to the Committee and approval by the latter; (b) the subject of a judicial, administrative or arbitral lien or judgment, in which case the funds and economic resources may be used to satisfy that lien or judgment provided that the lien or judgment was entered into prior to 28 January 2014, and is not for the benefit of a person or entity referred to in this Article, after notification by the Member State concerned to the Committee. 5. Paragraph 1 shall not prevent a designated person or entity from making payment due under a contract entered into before the listing of such a person or entity, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1 and after notification by the relevant Member State to the Committee of the intention to make or receive such payments or to authorise, where appropriate, the unfreezing of funds or economic resources for this purpose, 10 working days prior to such authorisation. 6. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or that arose prior to the date on which those accounts became subject to restrictive measures under this Decision; provided that any such interest, other earnings and payments continue to be subject to paragraph 1. Article 2c The Council shall establish the list in the Annex and shall amend it in accordance with determinations made by the United Nations Security Council or by the Committee. Article 2d 1. Where the United Nations Security Council or the Committee designates a person or entity, the Council shall include that person or entity in the Annex. The Council shall communicate its decision, including the grounds for listing that person or entity, to the person or entity concerned, either directly, if the address is known, or through the publication of a notice, providing that person or entity with an opportunity to present observations. 2. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity accordingly. Article 2e 1. The Annex shall include the grounds for listing the persons and entities as provided by the United Nations Security Council or by the Committee. 2. The Annex shall also include, where available, information provided by the United Nations Security Council or by the Committee necessary to identify the persons or entities concerned. With regard to persons, such information may include names including aliases, the date and place of birth, nationality, passport and ID card numbers, gender, address, and function or profession. With regard to entities, such information may include names, the place and date of registration, registration number and place of business. The Annex shall also include the date of designation by the United Nations Security Council or by the Committee.. (3) An Annex as set out in the Annex to this Decision is added. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 10 March 2014. For the Council The President G. VROUTSIS (1) Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (OJ L 352, 24.12.2013, p. 51). ANNEX "ANNEX List of persons referred to in Article 2a and of persons and entities referred to in Article 2b A. Persons B. Entities".